EXHIBIT 32.1CERTIFICATION OF PRINCIPAL EXECUTIVE AND FINANCIAL OFFICERPURSUANT TO 18 U.S.C. SECTION 1350AS ADOPTED PURSUANT TO SECTION 906OF THE SARBANES-OXLEY ACT of 2002In connection with the Annual Report of Umatrin Holding Limited (the "Company") on Form 10-K for the year ended December 31, 2015 as filed with the Securities and Exchange Commission on the date hereof (the "Annual Report"), Dato Liew Kok Hong, Chief Executive Officer and Chief Financial Officer of the Company, certifies, pursuant to 18 U.S.C. section 1350 of the Sarbanes-Oxley Act of 2002, that: 1. The Annual Report, fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and2. The information contained in the Annual Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated: April 14, 2016By:/s/ Dato Liew Kok HongDato Liew Kok HongPrincipal Executive OfficerPrincipal Financial Officer
